EXHIBIT EPE HOLDINGS, LLC Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Policies and Related Matters 5 Note 3 – Business Segments 8 Note 4 – Accounting for Unit-Based Awards 9 Note 5 – Financial Instruments 17 Note 6 – Inventories 23 Note 7 – Property, Plant and Equipment 24 Note 8 – Investments in and Advances to Unconsolidated Affiliates 26 Note 9 – Business Combinations 28 Note 10 – Intangible Assets and Goodwill 29 Note 11 – Debt Obligations 31 Note 12 – Member’s Equity 35 Note 13 – Related Party Transactions 36 Note 14 – Commitments and Contingencies 38 Note 15 – Significant Risks and Uncertainties – Weather-Related Risks 43 1 EPE HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 55,433 Restricted Cash 183,221 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17,306 3,606,851 Accounts receivable – related parties 164 Inventories 812,934 Prepaid and other current assets 241,816 Total current assets 4,900,419 Property, plant and equipment, net 16,087,502 Investments in and advances to unconsolidated affiliates 2,503,337 Intangible assets, net of accumulated amortization of $643,955 1,809,580 Goodwill 923,822 Deferred tax assets 2,927 Other assets 210,420 Total assets $ 26,438,007 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable – trade $ 324,281 Accounts payable – related parties 27,836 Accrued product payables 3,953,531 Accrued expenses 97,428 Accrued interest 158,622 Other current liabilities 515,145 Total current liabilities 5,076,843 Long-term debt (see Note 11) 11,873,940 Deferred tax liabilities 23,136 Other long-term liabilities 103,270 Minority interest 9,544,377 Commitments and contingencies Member’s equity, including accumulated other comprehensive loss of $183,362 (see Note 12) (183,559 ) Total liabilities and member’s equity $ 26,438,007 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 EPE HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization and Basis of Financial Statement Presentation Company Organization EPE Holdings, LLCis a Delaware limited liability company that was formed inApril 2005to become the general partner of Enterprise GP Holdings L.P.The business purpose of EPE Holdings, LLC is to manage the affairs and operations of Enterprise GP Holdings L.P.At September 30, 2008,Dan Duncan LLC owned 100% of the membership interests of EPE Holdings, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “EPE Holdings, LLC” are intended to mean and include the business and operations of EPE Holdings, LLC, as well as its consolidated subsidiaries, which include Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and its consolidated subsidiaries.Enterprise Products GP, LLC, Enterprise Products Partners L.P., Enterprise Products Operating LLC, Texas Eastern Products Pipeline Company, LLC, andTEPPCO Partners, L.P.and their respective consolidated subsidiaries are consolidated subsidiaries of Enterprise GP Holdings.References to “EPE Holdings” are intended to mean EPE Holdings, LLC, individually, and not on a consolidated basis. Enterprise GP Holdings is a publicly traded Delawarelimited partnership, the registered limited partnership interests of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPE.” The current business of Enterprise GP Holdings is the ownership of general and limited partner interests of publicly traded partnerships engaged in the midstream energy industry and related businesses. EPE Holdings’general partner interest in Enterprise GP Holdings is fixed without any requirement for capital contributions in connection with additional unit issuances by Enterprise GP Holdings. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., the common units of which are listed on the NYSE under the ticker symbol “EPD.”Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).References to “EPGP” refer to Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.Enterprise GP Holdings owns EPGP. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO.Duncan Energy Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners. References to “TEPPCO” mean TEPPCO Partners, L.P., the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO.Enterprise GP Holdings owns TEPPCO
